Citation Nr: 1048134	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-03 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for service-connected diabetes mellitus prior to February 19, 
2008, and in excess of 40 percent from February 19, 2008, 
forward.

2.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected peripheral neuropathy of the right 
lower extremity.

3.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected peripheral neuropathy of the left 
lower extremity.

4.  Entitlement to an initial disability rating in excess of 40 
percent for service-connected peripheral neuropathy of the right 
upper extremity.

5.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected peripheral neuropathy of the left 
upper extremity.

6.  Entitlement to a compensable initial disability rating for 
service-connected cataracts.


7.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected right knee degenerative joint 
disease with chondrocalcinosis prior to February 19, 2008, and in 
excess of 20 percent for limitation of flexion of the right knee 
and 10 percent for limitation of extension of the right knee from 
February 19, 2008, forward.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to hypertension.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1954 to June 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The issues of service connection for bilateral hearing loss and 
tinnitus and increased rating of the right knee are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of service connection for onychomycosis as 
secondary to service-connected diabetes mellitus has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Prior to November 13, 2007, the Veteran's diabetes mellitus 
required either an oral hypoglycemic agent or insulin and 
restricted diet, but did not require regulation of activities.

2.  From November 13, 2007, forward, the Veteran's diabetes 
mellitus required insulin, restricted diet, and regulation of 
activities, without episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider.

3.  The Veteran's service-connected peripheral neuropathy of the 
right lower extremity is manifested by wholly sensory 
involvement, which is moderate in severity.

4.  The Veteran's service-connected peripheral neuropathy of the 
left lower extremity is manifested by wholly sensory involvement, 
which is moderate in severity.


5.  The Veteran's service-connected peripheral neuropathy of the 
right upper extremity is manifested by wholly sensory 
involvement, which is moderate in severity.

6.  The Veteran's service-connected peripheral neuropathy of the 
left upper extremity is manifested by wholly sensory involvement, 
which is moderate in severity.

7.  The Veteran's bilateral cataracts have been manifested by a 
corrected visual acuity between 20/20 and 20/25, bilaterally.

8.  In December 2004, the RO denied the Veteran's claim for 
service connection for hypertension.  The Veteran did not appeal.  

9.  Evidence received since the December 2004 decision denying 
service connection for hypertension does not raise a reasonable 
possibility of substantiating the claim.

10.  In December 2004, the RO denied the Veteran's claim for 
service connection for a left knee disability.  The Veteran did 
not appeal.  

11.  Evidence received since the December 2004 decision denying 
service connection for a left knee disability does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent 
prior to November 13, 2007, for diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.119, Diagnostic Code 
7913 (2010).

2.  The criteria for a disability rating of 40 percent, but no 
higher, from November 13, 2007, forward, for diabetes mellitus 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.119, 
Diagnostic Code 7913 (2010).

3.  The criteria for an initial disability rating in excess of 20 
percent for peripheral neuropathy of the right lower extremity, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8599-8520 (2010).

4.  The criteria for an initial disability rating in excess of 20 
percent for peripheral neuropathy of the left lower extremity, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8599-8520 (2010).

5.  The criteria for an initial disability rating in excess of 40 
percent for peripheral neuropathy of the right upper extremity, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8599-8512 (2010).

6.  The criteria for an initial disability rating in excess of 30 
percent for peripheral neuropathy of the left upper extremity, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8599-8512 (2010).

7.  The criteria for a compensable disability rating for 
bilateral cataracts have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.75, 4.83a, 4.84a, Diagnostic Code 6028 
(2008).

8.  The December 2004 RO decision denying service connection for 
hypertension is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2010).

9.  New and material evidence has not been received since the 
RO's December 2004 decision; the claim for service connection for 
hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).

10.  The December 2004 RO decision denying service connection for 
a left knee disability is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

11.  New and material evidence has not been received since the 
RO's December 2004 decision; the claim for service connection for 
a left knee disability is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155.  It is necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 C.F.R. § 
4.2, and to resolve any doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's disability.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Separate ratings for separate periods of time 
may be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In addition, a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 


A.  Diabetes mellitus

The Veteran is currently service connected for peripheral 
neuropathy of the upper and lower extremities, cataracts, and 
erectile dysfunction as secondary to his service-connected 
diabetes mellitus.  Additionally, the issue of service connection 
for onychomycosis as secondary to diabetes mellitus has been 
referred to the RO for consideration.

In December 2004, the RO granted service connection for diabetes 
mellitus as secondary to herbicide exposure and assigned a 20 
percent disability rating, effective November 18, 2001.  In a 
January 2008 rating decision, the 20 percent disability rating 
was continued.  In August 2010, the RO granted an increased 
rating of 40 percent for the Veteran's service-connected diabetes 
mellitus, effective February 19, 2008.  

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Diabetes mellitus that requires insulin and a 
restricted diet, or an oral hypoglycemic agent and a restricted 
diet, warrants a rating of 20 percent.  Diabetes mellitus that 
requires insulin, a restricted diet, and regulation of 
activities, warrants a rating of 40 percent.  Diabetes mellitus 
that requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated, warrants a 
rating of 60 percent.  Where diabetes mellitus requires more than 
one daily insulin injection, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications that 
would be compensable if separately evaluated, a 100 percent 
rating is warranted.  Id.

Note (1) evaluate compensable complications of diabetes mellitus 
separately unless they are used to support a 100 percent rating. 
Noncompensable complications are considered part of the diabetic 
process under Diagnostic Code 7913.  Note (2) when diabetes 
mellitus has been conclusively diagnosed, do not request a 
glucose tolerance test solely for rating purposes.  Id.

Prior to February 19, 2008, the evidence shows that the Veteran's 
diabetes mellitus was controlled by Metformin, an oral 
hypoglycemic agent, until January 2008 when the Veteran's therapy 
was changed to insulin.  During this time period, the Veteran's 
diabetes was also controlled by diet.  

On November 13, 2007, the Veteran was afforded a VA examination.  
The examiner noted that the Veteran's activities were restricted 
in order to avoid injury due numbness of his upper and lower 
extremities and specifically stated that his activities were not 
restricted to avoid hypoglycemic reactions, which the Veteran did 
not have for 3 years.  The Veteran was diagnosed as having 
diabetes mellitus with peripheral neuropathy of the upper and 
lower extremities with alteration of activities of daily living 
to as to avoid unsensed injury.

Given the evidence of record, the Board finds that a disability 
rating greater than 20 percent for the Veteran's diabetes 
mellitus prior to November 13, 2007, is not warranted.  The 
medical evidence during this time period shows that the Veteran 
required an oral hypoglycemic agent and eventually insulin in 
addition to a restricted diet; however, there is no indication 
that the Veteran's activities were regulated due to his diabetes.  

The evidence of record from November 13, 2007, forward, shows 
that the Veteran's diabetes mellitus was controlled with insulin, 
diet, and restricted activities.  "Regulation of activities" is 
defined by Diagnostic Code 7913 as the "avoidance of strenuous 
occupational and recreational activities."  Medical evidence is 
required to show that the regulation of activities is medically 
necessary.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  
The November 2007 VA examination included the examiner's notation 
that the Veteran's activities were restricted in order to avoid 
injury due numbness of his upper and lower extremities.  

In March 2008, the Veteran received VA treatment that showed that 
his diabetes was not well controlled and his insulin dosage was 
increased from 5 units in the morning and 10 units at night to 10 
units in the morning and 15 units at night.  The Veteran's 
private physician stated in a letter dated March 2009 that the 
Veteran was insulin dependent and was required to carry syringes 
and insulin with him.  Private treatment in March 2009 revealed 
that the Veteran was found to have chronic pancreatitis with 
multiple calcifications in the pancreas.  The physician commented 
that the Veteran should use more insulin and less oral agents.  

In September 2009, the Veteran was afforded a VA examination.  At 
that time, the Veteran reported that his diabetes was controlled 
by Metformin and insulin, diet control, and regulation of 
activities.  He had never been ketoacidotic or admitted to the 
hospital for diabetic treatment.  He did become hypoglycemic at 
least twice a month, for which he took glucose or some candy.  He 
did not require going to the emergency room nor did he need a 
caregiver for the hypoglycemic episodes.  The Veteran reported 
having to see his doctor every three months to check his blood 
glucose levels.  The Veteran was diagnosed as having diabetes 
mellitus requiring increased doses of insulin starting February 
2009 with restricted diet and activities and oral hypoglycemic 
tablets, which appeared poorly controlled.  

Based on a review of the foregoing, the Board finds that since 
November 13, 2007, the preponderance of the evidence is against a 
rating higher than 40 percent for the Veteran's diabetes under 
Diagnostic Code 7913.  While the diabetes was shown to require 
insulin and restricted diet, it is not shown to have required 
regulation of activities other than general monitoring of his 
condition, nor is there shown to be episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider.  
Although the Veteran did have hypoglycemic reactions, he was able 
to control these episodes with candy or glucose tablets.  In 
addition, the record shows that the Veteran sees his doctor only 
every three months to check his blood glucose levels and the 
record is silent for any hospitalizations for his diabetes 
condition.  While he did have an increase in insulin dosage and 
complications associated with his diabetes, again there was no 
evidence of the manifestations which would warrant a 60 percent 
rating.  The medical records continued to be absent for findings 
of complications such as ketoacidosis, hyperglycemia, or 
hypoglycemia of the severity that would warrant a higher rating.  
In sum, the evidence from November 13, 2007, forward, does not 
meet the criteria for a 60 percent rating under Diagnostic Code 
7913.  

In deciding the Veteran's increased evaluation claim, the Board 
has considered whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period and assigned appropriate ratings.  Fenderson, 
12 Vet. App. at 119; Hart, 21 Vet. App. at 505.  

B.  Peripheral neuropathy

In the January 2008 rating decision on appeal, service connection 
was granted for peripheral neuropathy of the upper and lower 
extremities secondary to his service-connected diabetes mellitus.  
The right and left lower extremities were assigned a rating of 10 
percent each, effective November 20, 2006, the right upper 
extremity was assigned a rating of 40 percent, effective November 
20, 2006, and the left upper extremity was assigned a rating of 
30 percent, effective November 20, 2006.  In August 2010, the RO 
granted increased ratings of 20 percent each for the right and 
left lower extremities, effective November 20, 2006.  

The right and left lower extremities are rated under Diagnostic 
Code 8599-8520 and the right and left upper extremities are rated 
under Diagnostic Code 8599-8512.  38 C.F.R. § 4.124a.  The 
hyphenated diagnostic codes in this case indicates that an 
unlisted peripheral nerve disorder, under Diagnostic Code 8599, 
was the service-connected disorder, and paralysis of the lower 
radicular group and sciatic nerve, under Diagnostic Codes 8512 
and 8520, were residual conditions.  38 C.F.R. § 4.27 (unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99").

Under Diagnostic Code 8512, for paralysis of the lower radicular 
group, a 40 percent rating is assigned when there is moderate 
incomplete paralysis for a major extremity and 30 percent rating 
for a minor extremity.  Severe incomplete paralysis corresponds 
to a 50 percent rating for a major extremity and 40 percent for a 
minor extremity.  Where there exists complete paralysis, with 
paralysis of all intrinsic muscles of the hand, and some or all 
flexors of the wrist or fingers (substantial loss of use of the 
hand), a 70 percent rating is warranted for the major extremity 
and a 60 percent rating is warranted for a minor extremity.  38 
C.F.R. 4.124a.

Under Diagnostic Code 8520, a 20 percent evaluation is warranted 
for incomplete paralysis of the sciatic nerve to a moderate 
degree.  A 40 percent rating is warranted for incomplete 
paralysis of the sciatic nerve to a moderately-severe degree.  A 
60 percent rating is warranted for incomplete paralysis of the 
sciatic nerve to a severe degree with marked muscular atrophy.  
When there is complete paralysis, the foot dangles and drops, no 
active movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for complete 
paralysis for a particular nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  When the involvement is 
bilateral, the ratings should be combined with application of the 
bilateral factor.  38 C.F.R. § 4.124a.

The medical evidence of record shows that the Veteran's right and 
left upper and lower extremity nerve disabilities are manifested 
by wholly sensory involvement which are moderate in severity.  
During the November 2007 VA examination, the Veteran was found to 
have clear cut diminution in sensation to the upper and lower 
extremities to pain, pinprick, and light touch from the mid-
forearm increasing in severity to the fingers of the upper 
extremities and from the mid-leg to the toes of the lower 
extremities.  He did not have any atrophy or motor weakness.  
There was no evidence of infection, inflammation, ulceration, or 
abnormal pigmentation in the upper extremities or feet.  He was 
able to approximate the tip of the thumb to the tip of the index, 
middle, ring, and little fingers and to approximate the tip of 
the index, middle, ring, and little fingers to the palmar crease 
in both hands.  Hand grasp was weak bilaterally.  

During the September 2009 VA examination, the Veteran underwent a 
central nervous system examination.  Romberg was positive and 
Babinski was absent.  Finger to nose coordination and cranial 
nerves 2 to 12 were intact.  Deep reflexes bilaterally were 
present, equal, and normal.  Sensory modalities to pain, touch, 
vibration, and pinprick showed a definite distal symmetrical 
sensory polyneuropathy involving both the upper and lower limbs 
as high as midway of the forearm and from the toes to the mid-
calf of a moderate severity.  The Veteran was assessed to have 
bilateral upper and lower limbs distal symmetrical sensory 
polyneuropathy of moderate severity involving the upper limbs 
from the tips of the fingers to the mid-forearm and the lower 
limbs from the tips of the toes to the mid-calf bilaterally.  
There was no evidence of any obvious muscle wasting or weakness.  

The medical evidence of record does not show that the Veteran's 
peripheral neuropathy of the left and right upper and lower 
extremities is manifested by anything other than wholly sensory 
involvement.  As shown by the VA examinations, the disabilities 
have never been manifested by any musculoskeletal or reflex 
impairment and the examiners commented that there was no muscle 
atrophy or wasting and no motor weakness.  Accordingly, the 
medical evidence of record does not show that the Veteran's 
peripheral neuropathy is manifested by anything other than wholly 
sensory involvement.  In addition, the medical evidence of record 
shows that the Veteran's upper and lower extremities symptoms 
have been specifically described as moderate in severity.  

For the reasons stated above, the preponderance of the evidence 
is against increased ratings for the Veteran's right and left 
lower and upper extremities, left upper extremity for any period 
during the course of the appeal.  The benefit-of-the doubt 
doctrine does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b).

C.  Cataracts

During the pendency of the appeal, the criteria for rating eye 
disabilities changed; however, the amendments apply to all 
applications received by VA on or after December 10, 2008.  73 
Fed. Reg. 66543 (Nov. 10, 2008).  As the Veteran filed his claim 
prior to December 10, 2008, the appeal will be considered under 
the old criteria.  

In the January 2008 rating decision on appeal, service connection 
was granted and a noncompensable rating assigned for bilateral 
cataracts, secondary to his service-connected diabetes mellitus, 
effective November 20, 2006.  As the cataracts are currently 
considered to be noncompensably disabling, they have thus been 
deemed to be a part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  
Diagnostic Code 6028 provides that cataracts, senile and others, 
are to be rated based upon impairment of visual acuity and 
aphakia.  38 C.F.R. § 4.84a, DC 6028.

In rating impairment of visual acuity, the best distant vision 
obtainable after best correction with glasses will be the basis 
of rating, except in cases of keratoconus in which contact lenses 
are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based upon the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  The percentage evaluation will be 
found from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. § 
4.83a, Table V (2008).

In this respect, a noncompensable rating is warranted for vision 
in both eyes that is correctable to 20/40.  A 10 percent 
disability rating is warranted for impairment of central visual 
acuity in the following situations: (1) when vision in one eye is 
correctable to 20/50 and vision in the other eye is correctable 
to 20/40; (2) when vision in both eyes is correctable to 20/50; 
(3) when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in one 
eye is correctable to 20/100 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 
6079 (2008).

On review of the determinative findings of record, the evidence 
continues to support the finding that the Veteran's bilateral 
cataracts are noncompensable.  Private treatment records show 
that in November 2001, the Veteran's unaided visual acuity was 
20/20 in the right eye and 20/25 in the left eye.  Examination 
revealed a very slight cataract in both eyes, but they were 
otherwise normal.  

On November 2007 VA eye examination, the Veteran's corrected 
visual acuity was found to be 20/20, bilaterally.  There was no 
visual field defect.  Examination revealed the existence of 
cataracts, bilaterally, with mild cortical.  The Veteran's 
examination was otherwise normal.  The Veteran's vision was found 
to be adequate for sedentary work.

VA treatment records contain an eye examination dated March 2008 
showing that the Veteran's corrected visual acuity was 20/20, 
bilaterally, with 1+ nuclear sclerosis.  In May 2009, the Veteran 
was found to have mild retinopathy in the left eye.  

On September 2009 VA eye examination, his corrected visual acuity 
was 20/25, bilaterally.  The examiner at that time found that 
there was no evidence of diabetic retinopathy or other eye 
related disease.  The Veteran's vision was found to be adequate 
for sedentary work.

As the Veteran's corrected visual acuity has at no time been 
worse than 20/25 bilaterally, and there is no evidence that he 
suffered from aphakia, he is not entitled to a separate 
compensable rating for his cataracts based upon decreased visual 
acuity.  

For the reasons stated above, the preponderance of the evidence 
is against a compensable rating for the Veteran's bilateral 
cataracts.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 


D.  Extraschedular considerations

During the September 2009 VA examination, the Veteran stated that 
his diabetes mellitus caused him to leave his occupation as a 
flight pilot engineer and retire prematurely.  In addition, the 
examiner commented that the Veteran's right knee disability also 
affected his occupation and would slow him down.  In an August 
2010 rating decision, the Veteran was awarded a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  Nevertheless, Board must 
adjudicate the issue of whether referral for an extraschedular 
rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  

Here, the record does not establish that the rating criteria are 
inadequate for evaluating any of the Veteran's service-connected 
disabilities decided herein.  The competent medical evidence of 
record shows that his diabetes mellitus is primarily manifested 
by the need for medication, diet and activity restrictions; 
peripheral neuropathy is exhibited by sensory manifestations; and 
cataracts by diminished visual acuity-effects specifically 
contemplated in the applicable Diagnostic Codes.  The effects of 
the Veteran's disabilities have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time. 

II.  New and material

The Veteran's claims of entitlement to service connection for 
hypertension and a left knee disability were denied in a December 
2004 rating action.  The basis of the denial for hypertension was 
that service treatment records did not show any elevated blood 
pressure and there was no available evidence showing that this 
condition was related to service or service-connected diabetes 
mellitus.  The basis of the denial for a left knee disability was 
that service treatment records were negative for any complaints, 
treatment, or injury of the left knee and there was no available 
medical evidence showing a knee condition that was related to 
service.  After appropriate notice of this decision and of his 
appellate rights, the Veteran did not file a timely appeal and 
the decision therefore became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 2004 rating 
decision consisted of the Veteran's service treatment records and 
private medical treatment records.

Evidence relating to the claims for service connection for 
hypertension and a left knee disability received since the 
December 2004 rating decision that is new consists of VA and 
private treatment records and VA examinations dated November 2007 
and September 2009.  The evidence of record following the 
December 2004 rating decision does not contain medical evidence 
showing that the Veteran's hypertension is related to service or 
was caused or aggravated by the Veteran's service-connected 
diabetes nor does it show that the Veteran's left knee disability 
was incurred in or related to service.  In fact, the VA 
examinations contained opinions clearly finding that the 
Veteran's hypertension was not related to service or the 
Veteran's service-connected diabetes.  Evidence that is 
unfavorable to the appellant's case and which supports the 
previous denial cannot trigger a reopening of the claim.  See 
Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  
Additionally, the new evidence does not contain any competent 
medical evidence of record showing that the Veteran's 
hypertension and left knee disability are related to service in 
any way.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 
Fed. Reg. 57586-57589 (1996).  Therefore, while these records are 
new, they are not material within the meaning of 38 C.F.R. § 
3.156(a) because they do not relate to an unestablished fact 
necessary to substantiate the claim and they do not raise a 
reasonable possibility of substantiating the claim.  The record 
still lacks competent evidence demonstrating that the Veteran's 
hypertension is related to his active duty or due to his service-
connected diabetes mellitus and that the Veteran's left knee 
disability is related to his active duty.  

Accordingly, the Board finds that the evidence received 
subsequent to December 2004 is not new and material and does not 
serve to reopen the Veteran's claim for service connection for 
hypertension or a left knee disability.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  The appeal is denied.  

III.  Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Regarding to the claims to reopen, the RO provided the appellant 
pre-adjudication notice by letters dated in March 2007, April 
2007, and December 2007.  

Adequate notice was not provided in this case for the claim for 
an increased rating for diabetes mellitus.  Although the 
appellant received inadequate notice, the record reflects that 
the purpose of the notice was not frustrated.  Vazquez-Flores, 22 
Vet. App. at 49.

In a November 2006 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-connected 
diabetes mellitus, the evidence must show that his condition 
"ha[d] increased in severity."  The letter also explained that 
the VA was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  The January 2008 rating decision 
explained the criteria for the next higher disability rating 
available for diabetes mellitus under the applicable diagnostic 
code.  The December 2008 statement of the case provided the 
appellant with the applicable regulations relating to disability 
ratings for his service-connected disability, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  

Regarding the claims for a higher rating for peripheral 
neuropathy of the upper and lower extremities and cataracts, in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claims such that the notice error did not 
affect the essential fairness of the adjudication now on appeal.  
The appellant was notified that his claims were awarded with an 
effective date of November 20, 2006, the date of his claim, and 
was informed of the ratings assigned for each disability.  He was 
provided notice how to appeal that decision, and he did so.  He 
was provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his arguments included in 
correspondence of record.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective date 
in accordance with the facts found as required by Dingess, he was 
assigned the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Entitlement to a disability rating in excess of 20 percent for 
service-connected diabetes mellitus prior to November 13, 2007 is 
denied.  

Entitlement to a 40 percent rating for service-connected diabetes 
mellitus is granted, effective November 13, 2007, subject to the 
laws and regulations governing the award of monetary benefits. 

Entitlement to an initial disability rating in excess of 20 
percent for service-connected peripheral neuropathy of the right 
lower extremity is denied.

Entitlement to an initial disability rating in excess of 20 
percent for service-connected peripheral neuropathy of the left 
lower extremity is denied.

Entitlement to an initial disability rating in excess of 40 
percent for service-connected peripheral neuropathy of the right 
upper extremity is denied.

Entitlement to an initial disability rating in excess of 30 
percent for service-connected peripheral neuropathy of the left 
upper extremity is denied.


Entitlement to a compensable initial disability rating for 
service-connected cataracts is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for hypertension.  The 
claim to reopen is denied. 

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disability.  The claim to reopen is denied. 


REMAND

The Veteran contends that he has bilateral hearing loss and 
tinnitus developed as a result of noise exposure while flying in 
line with high frequency prop noise and working around jet 
aircraft during service.  The Veteran's DD 214 shows that his 
military occupation specialty (MOS) was a flight engineer 
technician.  No hearing loss or tinnitus was found at the time of 
the Veteran's separation from service.  In November 2007, the 
Veteran was diagnosed during a VA examination as having normal to 
moderate sensorineural hearing loss in the right ear and normal 
to moderately severe sensorineural hearing loss in the left ear 
and tinnitus.  The examiner opined that it was not likely that 
the Veteran's hearing loss is a result of military noise exposure 
based on the Veteran's hearing being normal at separation from 
service.  Additionally, the examiner stated that the Veteran 
reported having humming or buzzing sounds in both ears for the 
last 15 or more years and opined that it was not at least as 
likely as not that the Veteran's tinnitus was due in part to 
service based on the service treatment records being negative for 
any complaints, treatment or diagnosis of tinnitus.  38 C.F.R. § 
3.385 does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The Veteran asserts that his current hearing loss and tinnitus is 
attributable to noise exposure during service.  In light of the 
Veteran's inservice MOS, he should be afforded a VA examination 
to obtain another medical opinion as to whether his current 
hearing loss and tinnitus developed as a result of his noise 
exposure during service.  See 38 C.F.R. § 3.159 (c)(4); 38 
U.S.C.A. § 5103A(d).

An examination is also necessary for the Veteran's claim for an 
increased rating for his right knee disability.  The Veteran is 
currently rated for degenerative joint disease of the right knee 
with limitation of flexion and extension.  During private 
treatment, the Veteran was diagnosed as having a medial meniscal 
tear in the right knee.  The Veteran complained during the 
September 2009 VA examination of his right knee buckling two to 
three times a day if he did not wear his knee brace.  The Veteran 
was also using a cane at that time due to his right knee 
instability.  On physical examination, McMurray test was 
positive, which indicates instability.  The examiner, however, 
did not provide the degree of severity of the Veteran's 
instability.  Therefore, the Board finds that a remand is needed 
in order to correctly assess the Veteran's current right knee 
disability.  38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for an audiological 
examination to determine the current nature and 
likely etiology of the Veteran's bilateral 
hearing loss and tinnitus.  The claims file 
must be made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that any current bilateral hearing 
loss and tinnitus had their onset during 
active service, or are related to any in-
service disease or injury.  

The examiner should provide a rationale for 
any opinion.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
right knee disability.  The claims file 
must be made available to the examiner.  
All necessary tests should be conducted 
and all clinical findings reported in 
detail.

The examiner should undertake range of 
motion studies for the right knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  The examiner should 
also determine if the knee locks and, if 
so, the frequency of the locking.  The 
examiner is specifically asked to 
provide an opinion concerning the 
degree of severity of any instability 
or subluxation of the right knee.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Thereafter, readjudicate the Veteran's 
claims, with application of all appropriate 
laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision with respect to the claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


